Citation Nr: 1136232	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for a back disability.

2. Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

3. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

4. Entitlement to a compensable disability rating for bilateral hearing loss.

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

The matters of entitlement to increased disability ratings for back and knee disabilities were last before the Board of Veterans' Affairs (Board) in May 2008, on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. In July 2005, the RO granted entitlement to service connection for a back disability and assigned a 20 percent disability rating effective March 23, 2004; the RO declined to reopen claims for bilateral knee disabilities. However, in December 2007, the RO granted entitlement to service connection for bilateral knee disabilities and assigned 10 percent ratings effective March 23, 2004. The Veteran submitted a February 2008 claim for entitlement to a compensable rating for hearing loss and, in January 2011, the RO assigned a 10 percent disability rating effective October 2010.  He has disagreed with the ratings assigned for each of these disabilities.

The Veteran presented personal testimony at a hearing before the below-signed Veterans Law Judge in Newark, New Jersey in January 2008. He presented testimony before a Decision Review Officer in March 2010. Transcripts of both of the hearings has been associated with the claims folder.

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied, VA must consider whether the veteran is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). A claim for TDIU was denied in an (as yet) unappealed July 2011 rating decision. However, since the Veteran has submitted multiple statements that he is unable to maintain substantially gainful employment due to his service-connected disabilities, the Board has inferred a new claim of entitlement to TDIU.

The issues of entitlement to earlier effective dates for the service-connected back and bilateral knee disabilities have been raised by the record. These issues were raised by the Veteran in statements dated November 2004 and May 2006, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ). As the Board does not have jurisdiction over these claims, they are REFERRED to the AOJ for appropriate action.  

The Board presently REMANDS the issue of entitlement to an award of TDIU to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. During the appellate period, the Veteran's spinal flexion has repeatedly measured greater than 30 degrees with a single measurement of 16 degrees submitted by a chiropractor; cervical flexion has never measured less than 15 degrees.

2. During the appellate period the Veteran has complained of, and denied, neurologic symptoms, other than pain, associated with his back disability; he has been diagnosed with radiculopathy of the left lower extremity and with left leg sciatica.  

3. During the appellate period, the Veteran's bilateral knee extension has never measured more than zero degrees and his flexion has never measured less than 60 degrees; he does not experience instability or recurrent subluxation, but his motion is limited by pain and there is x-ray evidence of arthritis.

4. The Veteran's hearing loss disability was manifested by a Level III impairment in the right ear and a Level VII impairment in the left ear.

5. Due to the hearing loss disability, the Veteran experiences difficulty conversing on the phone and understanding others when there is background noise.

6. During the appellate period, the Veteran has not been hospitalized for any of his service-connected disabilities; each disability, considered alone, does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 


CONCLUSIONS OF LAW


1. The criteria for a schedular rating in excess of 20 percent for degenerative joint disease of the thoracic spine are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2. The criteria for a 10 percent rating for left leg altered sensation have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2010).

3. The criteria for referral of an extraschedular evaluation of the back disability are not met.  38 C.F.R. §§ 3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic Code 5237 (2010).

4. The criteria for a disability rating in excess of 10 percent for the right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 (2010).

5. The criteria for a disability rating in excess of 10 percent rating for the left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 (2010).

6. The criteria for referral of an extraschedular evaluation of the knee disabilities are not met. 38 C.F.R. §§ 3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic Codes 5003, 5260, 5257 (2010).

7. The criteria for a 20 percent disability evaluation for bilateral hearing loss are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2010).

8. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for hearing loss, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

As noted above, the Veteran's increased rating claims for his back and knee disabilities are in reference to initially assigned evaluations. VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide separate notice for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice (see VAOPGCPREC 8-2003 (Dec. 22, 2003)). The claims file reflects that the Veteran received June 2004 notice of the evidence required to substantiate claims for service connection. A March 2006 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). The 2006 letter was provided to the Veteran after the initial adjudication of his claims and thus represent a "timing error." See Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the claims were re-adjudicated in multiple supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In regard to the claim for an increased evaluation for hearing loss, an August 2008 letter provided the Veteran with adequate notice. Specifically, the letter informed the Veteran of the evidence necessary to substantiate the claim to include the specific rating criteria of his hearing loss disability, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). As the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria, the Veteran has received legally sufficient notice. The Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, VA treatment records, private treatment records, the reports of VA examinations (July 2005, August 2007, September 2008, October 2010, and July 2011), and lay statements and testimony. The Veteran reported that his former employer may have information pertinent to his appeal, but VA was unsuccessful in attempts to contact that employer, informed the Veteran of its attempts, and was informed by the Veteran that the employer is no longer in operation and the files are likely unavailable. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination reports all reflect examination and interview of the Veteran, but not all of the reports reflect review of the claims folders. However, as the Veteran is appealing the ratings assigned for his disabilities and each examination report reflects the (then) current severity of the disabilities, the Board finds them adequate for the purpose of adjudication. 

As noted above, this claim was prior remanded - in May 2008, the Board directed the RO to issue a statement of the case (SOC) in response to the Veteran's notice of disagreement with the disability ratings assigned for his knee disabilities.  The Board also directed that the Veteran be afforded VA examinations to determine the current level of severity of his back and knee disabilities. An SOC was issued in January 2010 and examinations were conducted in September 2008 and October 2010. The Board finds that all actions and development directed in earlier remands have been substantially completed. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board finds that all necessary development has been accomplished with respect to the claims decided below, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).


Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of some of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claims for increased ratings for the back and knee disabilities, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  Since, in regard to the claim for an increased rating for hearing loss, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings may remain appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation exists to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Back disability

The Veteran is claiming entitlement to an evaluation in excess of 20 percent for his back disability. For the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for the spine disability.  

Following September 26, 2003, the diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243. Lumbosacral or cervical strain is Code 5237 and intervertebral disc syndrome is Code 5243. The Veteran has been diagnosed with degenerative disk disease of the lumbar spine.  His disability is rated under and clearly encompassed by re-designated Codes 5235 to 5243 and, as such, the Board finds that analysis of the disabilities under other codes is not appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided.  38 C.F.R. § 4.14.
  
Under Code 5243, intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine appropriate to the specific portion of the spine affected or under the Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  However, this provision does not avail the Veteran in this matter, as he is already in receipt of a 20 percent disability evaluation and the regulation provides that a higher disability rating is not warranted under the Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, requiring bedrest prescribed by a physician, unless there are incapacitating episodes having a total duration of at least four (4) weeks during the past 12 months; the claims file reflects no such incapacitating episodes of sufficient duration to entitle the Veteran to a higher rating. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Further, no physician has diagnosed the Veteran with Intervertebral Disc Syndrome.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

10 percent-forward flexion of the thoracolumbar spine, greater than 60 degrees, but no greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

20 percent-forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphyosis;

30 percent-forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

40 percent-unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  The normal combined range of motion of the cervical spine is 240 degrees and each range of motion measurement is rounded to the nearest five degrees.  Id.  Disability of cervical spine segments is to be evaluated separately from any disability of the thoracolumbar spine segments unless there is unfavorable ankylosis of all segments.  Id., Note 6. Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately.  Id., Note 1.

The service-connected back disability is currently rated as 20 percent disabling.  A higher rating, 30 percent, is not warranted unless there is forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is not appropriate unless there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

The Veteran's former private physician submitted a November 2004 letter to VA. The letter explained that the Veteran was treated by that physician from 1965 to 1973 for lower back pain and bilateral sciatic neuritis. At that time he was diagnosed with narrowing of intervertebral foramina at L3 to S1 resulting in nerve root compression.

A January 2005 VA treatment note states that the Veteran reported experiencing constant back pain that increased with motion. He also reported intermittent radiation of pain to this left lower extremity, but no weakness or numbness. He was able to flex to 45 degrees and demonstrated full extension. In March 2005, he again reported for treatment of back pain that radiated to his left lower extremity with occasional paresthesias on the plantar surface of his left foot. He was diagnosed with mechanical back pain with left lower extremity radiculopathy.

The Veteran was afforded a VA examination in July 2005. The resulting report reflects that he complained of low back pain, radiating into his right lower extremity, but not causing any weakness or numbness of the lower extremities. Bowel and bladder functions were normal. The examiner noted that MRI from January 2005 showed degenerative disk disease L4-S1 and that the Veteran used a cane for ambulation. The Veteran reported experiencing three (3) to four (4) incapacitating episodes, lasting one (1) to two (2) days each, over the past 12 months. Upon examination, there was no gross spinal deformity, but forward flexion was limited to 35 degrees, with pain. Extension was limited to 10 degrees and the lumbar spine was tender to palpation. Upon repeated motion, there was additional pain, but no decrease in range of motion testing. Neurologic and sensory testing was normal. The examiner diagnosed lumbar spinal stenosis, lumbar degenerative disease, and lumbar facet joint disease.

A May 2006 letter from the Veteran's private physician states that he experiences narrowing of the intervertebral foraminae at L3 to S1 causing nerve root compression with a disc bulge at the L5-S1 level. The physician stated that the Veteran was not to participate in any strenuous activities and had been issued a disability license plate.

The Veteran submitted a May 2006 letter to VA that he believed his back disability should be rated 100 percent disabling. He also contended that the disability prevented him from seeking employment and interfered with his daily activities. The Veteran described severe back pain that radiated to his left leg. A July 2006 letter from the Veteran's private physician observes that the pain does radiate down the left leg. 

Another VA examination was provided in August 2007. The examination report reflects that the Veteran used a cane to assist him with ambulation. He was able to flex his spine to 60 degrees and extend to 20 degrees, with pain. His sensation was intact to light touch of his lower extremities. The examiner diagnosed lumbar degenerative disc disease and lumbar spinal stenosis.

A December 2007 letter from the physician reiterates the substance of the May 2006 letter.

In December 2007, the Veteran received a primary health evaluation from VA. He reported that pain did not significantly interfere with his activities of daily living and he refused pain treatment.

The Veteran testified before the below-signed in January 2008. He testified that he experienced back pain that radiated to his bilateral lower extremities resulting in tingling and numbness in his hips. He stated that he took prescription medication for the back pain and was prevented from pursuing many activities of daily living due to the disability. 

A February 2008 letter from the private physician states that he evaluated the Veteran's spinal ranges of motion earlier that month. Cervical flexion was measured at 35 degrees with extension to 10 degrees. Lumbar flexion was measured to 45 degrees with no degrees of extension.

In August 2008, the Veteran's wife and son submitted written statements as to the physical limitations experienced by the Veteran. His wife wrote that he sometimes collapses on the floor due to back pain, is unable to assist her in carrying groceries, and cannot stand in one place for too long without experiencing extreme pain. She stated that he cannot sit at a desk for long periods of time due to back pain. His son wrote that the Veteran cannot bend over to pick up balls due to back pain. A friend of the Veteran's also submitted an August 2008 statement that he has seen the Veteran experience too much pain to be able to bend over to pick up a ball.

The Veteran was afforded another VA examination in September 2008. The report reflects that he continued to use a cane for ambulation and complained of constant pain that radiates to the left leg. He reported no flare-ups, no weakness, no incapacitating episodes, no bowel/bladder changes, and no issues with repetitive use. However, he reported interference with his ability to perform activities of daily living. Upon examination, his lumbar spine was free of noticeable deformities, but the examiner noted decreased lumbar lordosis, some muscle spasm of the paraspinal muscles, flexion to 60 degrees, and extension to 20 degrees. There was no ankylosis. The examiner diagnosed lumbar degenerative disk disease, lumbar spinal stenosis, and left lumbar sciatica.

A September 2008 neurological VA examination was provided as the Veteran had been diagnosed with neurologic complications of the spinal disability. The examination report reflects that the Veteran stated his back pain radiates to both extremities, but to the left more than the right, and had complained of bilateral lower extremity weakness and numbness for the past several years. The examiner observed a slightly antalgic gait, lumbar tenderness, but no muscle spasms. Forward flexion was measured at 45 to 50 degrees and extension was measured to 10 degrees. The examiner diagnosed chronic lower back pain with a history of bilateral lumbar radiculopathy. However, the examiner stated that the Veteran had no focal neurological sensory or motor deficits that could be detected; there were no clinical findings of any radiculopathy, no sciatic nerve paralysis, and no paralysis of the legs or feet.

A February 2010 MRI of the Veteran's back revealed degenerative disease at L4 to S1 with facet arthritis, central stenosis, and central herniation.  The Veteran's private physician wrote to VA stating that he was functionally disabled due to the disc disease and stenosis and would likely require surgical decompression.

The Veteran wrote a letter in March 2010 contending that he was entitled to a disability rating of more than 20 percent because he had been informed by various practitioners that he might need back surgery. The Veteran stated that he had not pursued back surgery because he had been informed that it may or may not be effective in decreasing his pain level.  At a March 2010 hearing before a decision review officer, the Veteran testified that he experienced constant back pain that was worse when sitting.

Medical evidence from the Veteran's chiropractor revealed the following ranges of spinal motion in March 2010: cervical flexion to 28 degrees; cervical extension to 20 degrees; lumbar flexion to 16 degrees; and lumbar extension to 5 degrees. The chiropractor stated that the measurements were taken using an arthrodial protractor.  The chiropractor also opined that it was "clinically irrelevant" to base disability level on ranges of motion because the Veteran's pain and spasm can only be temporary lessened with treatments.

In contrast to the findings by the Veteran's chiropractor, the Veteran's private physician, an orthopedist, submitted an April 2010 letter with different measurements of motion. Specifically, the April 2010 letter described flexion at 45 degrees and extension at 10 degrees. The physician urged that VA reconsider the Veteran's disability rating based on his restricted motion and physical impairment. A September 2010 letter from the same physician states that the Veteran would be undergoing epidural block treatment for his back pain.

The Veteran was afforded another VA examination in October 2010.  The report reflects that he informed the examiner that he had pain all day, every day, in his back that radiated down both of his legs. He reported that sometimes he experiences sensory changes in his left leg and stated recent epidural block treatment did not improve the back pain. He did not report any bowel/bladder changes, weakness, incapacitating episodes, or problems with repetitive use. However, he did state that he needed a cane to assist him when walking and assistance from others to perform work around the house. He stated that he was able to dress and groom himself.  Upon examination, the examiner observed some loss of lumbar lordosis and some muscle spasms, but no atrophy or scoliosis. Spinal extension was measured to 35 degrees and extension to 10 degrees. 

The 2010 examiner noted that he complained of pain in all ranges of motion, but did not display any objective signs of pain. There was no additional loss of range of motion with repeated movement. MRI revealed mild multilevel degenerative spondylosis with mild to moderate posterior disc space narrowing at the L5 to S1 level with slightly overgrown facets. Minor posterior disc space narrowing was also observed at the L4 to L5 level with moderately hypertrophic facets. Osteophyte formation was noted. The examiner diagnosed lumbar spinal stenosis and lumbar degenerative disc disease. The examiner also opined that the back disability interferes with the Veteran's ability to sit for any extended period of time or do any physical labor requiring standing, walking, bending, or lifting.

The evidence, reviewed above, does not reflect any ankylosis of the thoracic or cervical spines or, as required under the current Formula for Rating Intervertebral Disc Syndrome for a higher rating, incapacitating episodes (requiring bed rest as prescribed by a physician) having a total duration of at least four (4) weeks during the past twelve (12) months. Although spasms have been observed by some examiners and the Veteran uses a cane for ambulation, his current 20 percent disability rating accounts for muscle spasms severe enough to result in abnormal gait or spinal contour. 

Only one piece of medical evidence submitted since the Veteran filed for service connection indicates that his spine disability is manifested by symptoms not reflected by the current 20 percent rating.  The March 2010 letter from the Veteran's private chiropractor indicated that the range of spinal motion was more severely restricted than had been measured by any other health care practitioner. Specifically, the chiropractor stated that lumbar flexion was limited to 16 degrees. Under the rating schedule, forward flexion of the thoracolumbar spine of 30 degrees or less warrants a 40 percent disability rating. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. However, as the letter discussed cervical, thoracic, and lumbar ranges of motion, the 16 degree measurement does not clearly represent the flexion for the entire thoracolumbar spine. The letter also states that the Veteran has been treated with long periods of bedrest, but the Veteran denied any incapacitating episodes at multiple VA examinations conducted before and after the date of the letter. Regardless of the lack of clarity in the letter, as the chiropractor's letter conflicts with other medical evidence of record (from both VA and the Veteran's private orthopedist) and the Veteran's own statements to VA examiners, the Board finds the chiropractor's letter to be inherently incredible and of little probative value. Caluza, 7 Vet. App. at 511-512; see Madden, 125 F.3d 1447 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). An increased evaluation based upon the criteria used by the rating formula are not warranted based on the probative medical evidence of record.

The Board has also considered whether the consideration of a higher rating is appropriate based on evidence of pain, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202. However, under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, disability ratings are to be assigned without regard to pain, stiffness, and aching.  Further, VA examiners have repeatedly noted that there was no additional loss of range of motion due to pain, weakness, or fatigue with repeated movement. As such, the Board does not find that a higher disability rating based on 38 C.F.R. § 4.40 and DeLuca is warranted.  

As there is no basis for assigning an increased rating, there is no evidentiary basis for assigning a staged rating pursuant to Fenderson. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no probative evidence of any incapacitating episodes lasting at least four (4) weeks in the last year, there is no probative evidence that his thoracolumbar flexion has measured less than 30 degrees, and his forward cervical flexion never  measured less than 15 degrees, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

However, application of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1), requires separate evaluation of any objective neurologic abnormalities.  Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran has repeatedly reported pain radiating from his back to both lower extremities, but spinal disability ratings are to be assigned without regard to pain, stiffness, and aching. 38 C.F.R. § 4.71a.  He also has, on occasion, reported some loss of sensation in his left lower extremity. Although VA examination reports reveal that he has repeatedly denied numbness and weakness in the lower extremities and a September 2008 neurological examiner found no clinical findings of any radiculopathy, he has, during the appellate period, been diagnosed with left lower extremity radiculopathy and left lumbar sciatica. Providing the benefit of the doubt to the Veteran, the Board finds that he experiences radiculopathy of the left lower extremity. Gilbert, 1 Vet. App. at 53- 56.

As stated above, peripheral nerves are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8540, which specifies that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Diagnostic Code 8520 is applicable to symptoms related to the sciatic nerve; mild symptoms warrant a 10 percent rating, moderate warrant 20 percent, moderately severe warrant 40 percent, and severe with marked muscle atrophy warrant 60 percent. The symptoms reported by the Veteran, pain and some loss of sensation, are wholly sensory in nature and no physician has observed any atrophy in the left lower extremities. As such, the Board finds that a mild, or 10 percent rating, is appropriate for the left lower extremity.

The Board also has considered whether the Veteran's back disability presents an exceptional case such that the schedular evaluations are inadequate. However, the record does not reflect frequent periods of hospitalization or marked interference with employment that is not accounted for by the rating schedule.  Although the Veteran does experience a disabling back disability, no medical professional has stated that the back disability, alone (italics added for emphasis), renders him unable to work. See Thun v. Peake, 22 Vet. App. 111 (2008).  VA examiners and private physicians have observed that the back disability has significant effects on his ability to work and participate in daily activities of living, but the degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1. This is another way of saying that the Veteran's current evaluation assigned for his disability contemplates some employment impairment.  Further, the Veteran himself has alleged that his back disability with (italics added for emphasis) his hearing disability and bilateral knee disabilities renders him unemployable.

However, as further detailed below, the claims file reflects that the Veteran is unable to maintain substantially gainful employment due to a combination of service-connected disabilities. Although his back disability, alone, may interfere with his ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Knee disabilities

The Veteran is claiming entitlement to evaluations in excess of 10 percent for his knee disabilities. For the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the left or right knee disability.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that the evaluation of the same manifestation under different diagnoses (a practice known as "pyramiding") is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may receive separate disability ratings.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). The General Counsel subsequently clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating. A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998).  More recently, VA's General Counsel held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  It also warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran was granted entitlement to service connection for bilateral knee disabilities (degenerative joint disease) in a December 2007 rating decision that assigned 10 percent disability ratings effective March 23, 2004. He timely appealed the assigned disability ratings. 

He was afforded a VA examination of his knees in June 2004. X-rays conducted at the same time revealed bilateral knee osteoarthritis. The examination report reveals that the Veteran reported bilateral knee pain that. Upon examination, there was no instability, weakness, or redness. The right knee flexed to 140 degrees and the left knee flexed to 130 degrees without any additional loss of range of motion with repeated movement. The examiner diagnosed bilateral patellofemoral syndrome with mild osteoarthritis.

A January 2005 VA treatment note indicates that the Veteran reported intermittent knee pain. He stated there was no pain with sitting, but pain with taking stairs. There was no effusion or tenderness in his knees and there was full range of motion, but pain with full flexion.

A May 2006 letter from the Veteran's former chiropractor states that, from 1965 to 1973, he was treated for bilateral knee pain. A July 2006 letter from the Veteran's current orthopedist states that, by x-ray, he had narrowing of the medial joint lines of both knees that was consistent with degenerative meniscal tearing.

The Veteran was afforded a VA examination in August 2007. The examiner stated review of x-rays showing degenerative joint disease. Upon examination, there was no instability and the Veteran was able to flex the right knee to 130 and the left knee to 125. Extension was zero degrees bilaterally. The examiner diagnosed bilateral knee degenerative joint disease.

A December 2007 letter from the Veteran's private orthopedist discusses his back and knee disabilities. The orthopedist stated that he had directed the Veteran not to participate in any strenuous physical activity and that he had been issued disability license plates. A December 2007 VA treatment note states that the Veteran stated that he did not experience pain that interfered with his activities of daily living.

VA received three (3) lay statements in August 2008. The letters attest to the Veteran's level of disability from the knee disabilities. Specifically, a friend of the Veteran observed that knee pain prevented him from standing up without a cane or bending over. A letter from his son reiterates that observation. The Veteran's wife stated that she has to assist the Veteran in taking stairs and that his knee pain prevents him from moving around without pain.

A December 2008 VA treatment note states that the Veteran was seen for fall-related injuries after his knees "gave out and [he] went down intentionally." A June 2009 VA treatment note states that the Veteran reported trying to avoid knee replacement surgery and that his movement was limited by knee pain.

In December 2008, the Veteran's private orthopedist wrote another letter to VA stating that the current knee pathology was likely to progress. The orthopedist opined that the Veteran did not currently need knee replacements, but likely would need replacement surgery in the future.

The Veteran submitted a March 2010 statement that his knee pain is severe and his knees "are locked up." He reiterated those contentions at a March 2010 hearing before a decision review officer. A September 2010 statement from the Veteran's orthopedist states that he is in persistent pain due to bilateral knee osteoarthritis.

In October 2010, the Veteran was afforded another VA examination. The examination report reflects that the Veteran indicated that he had knee pain, but reported no incapacitating episodes or flare-ups. He reported that his knee disabilities interfere with his daily activities, limit how long he can stand and how far he can walk, and limit how many stairs he can climb.  Upon examination, the examiner noted no instability, right knee flexion to 125, left knee flexion to 130, and bilateral extension to zero. The Veteran reported pain through all movements, but there was no additional loss of range of motion with repeated movement.  The examiner diagnosed left knee degenerative joint disease and bilateral knee patellofemoral syndrome. X-rays showed osteoarthritis only in the left knee.  The examiner opined that the knee disabilities interfered with the Veteran's ability to perform physical labor, standing, and walking, but did not interfere with his ability to do sedentary labor.

As noted, the Veteran is currently assigned a ten (10) percent disability rating for each of his knee disabilities. The 10 percent disability ratings were assigned on the basis of painful motion of a major joint. Under the rating schedule for disability based on limitation of motion, a 10 percent evaluation is appropriate if flexion is limited to 45 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5260, or if extension is limited to 10 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261. The Veteran's knee flexion has never measured less than 60 degrees and his extension has never been measured at more than zero. Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees or better.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009). Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  

Under these circumstances, the Board must conclude that the criteria for 10 percent ratings, under Diagnostic Codes 5260 or 5261, are not met. However, the Board finds that the Veteran's current level of pain and limitation of motion of each knee major joint due to arthritis, with consideration of the factors set forth in DeLuca, approximate the criteria for a 10 percent disability evaluation, which is the rating level he is currently assigned. Under VAOPGCPREC 9-98, when limitation of range of motion warrants at least a zero-percent rating under Code 5260 or Code 5261, and there is x-ray evidence of arthritis, a separate rating may be assigned under Code 5003 (or Code 5010, which is rated as if under Code 5003).  Code 5003 specifies that when limitation of motion is "non-compensable under the appropriate diagnostic codes," a rating of 10 percent is for application for each major joint affected by limitation of motion if such limitation is objectively confirmed by findings of swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a).  Although the medical evidence, as detailed above, conflicts as to whether the Veteran experiences osteoarthritis in his right knee as well as his left knee, the Board has provided him with the benefit of the doubt.  

In regard to the specific disability addressed by Code 5257, recurrent subluxation or lateral instability, the Board observes that the Veteran contended in a March 2010 letter than his knees "locked" and that he was seen for residuals of a fall that he reported was caused by his knees "giving out" but no medical professional has diagnosed either subluxation or instability and the Veteran did not report any such symptoms to VA examiners. As repeated VA examinations revealed no evidence of instability or subluxation, the Board finds that there is no basis on which to assign a separate rating under Code 5257.  

As there is no basis for an increased rating of the Veteran's knee disabilities, there is no basis for staged ratings pursuant to Hart. The claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the knee disabilities, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56 (1990). 

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no objective evidence showing that, during any period under consideration, the Veteran's service-connected knee disabilities have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization associated with the disabilities in question. The Veteran has alleged that his knee disabilities are an impediment to employment, but the 2010 VA examiner specifically noted that his knee disabilities do not prevent him from doing sedentary work. There is no objective evidence in the claims file that his knee disabilities, alone (observing that he has also reported impairment due to a back disability and hearing loss), markedly interfere with his ability to work, above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

Therefore, in the absence of objective evidence of any of the factors outlined above specifically regarding the knee disabilities, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Hearing loss

The Veteran was non-compensably rated for bilateral hearing loss from March 2004. In February 2008, he submitted a claim for an increased disability evaluation.  The RO granted entitlement to a 10 percent disability rating in a January 2011 rating decision; the 10 percent rating was effective October 2010.  The Veteran has not indicated that the 10 percent rating satisfied his claim so the issue remains on appeal. For the reasons and bases discussed below, the Board finds that a 20 percent rating is appropriate for his disability from the time he filed his claim for an increased rating. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second). See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned. In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages. 38 C.F.R. § 4.85(h).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In the present appeal, a February 2008 VA treatment note states that the Veteran's hearing was re-evaluated and reflected a moderate to severe high frequency, greater than 2000 hertz, sensorineural hearing loss on the right and a moderate to profound sloping sensorineural hearing loss above 1000 hertz on the left. The audiologist stated that the results were stable when compared to evaluations from 2004. Speech recognition was 92 percent in the right ear and 70 percent in the left ear. Further evaluation was ordered due to the asymmetry of the hearing loss. In April 2008, he was seen for a hearing aid fitting.

A VA examination was conducted in September 2008. The audiological examination report revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 20 at 1000 Hz, 25 at 2000 Hz, 50 at 3000 Hz, and 60 at 4000 Hz. The puretone threshold average was 38.75. Puretone thresholds for the left ear, in decibels, were: 25 at 1000 Hz, 80 at 2000 Hz, 90 at 3000 Hz, and 100 at 4000 Hz. The puretone threshold average was 73.75. Speech recognition was 92 percent in the right ear and 62 percent in the left ear per the Maryland CNC test. The examiner diagnosed normal to moderately severe sensorineural hearing loss in the right ear and normal to profound loss in the left ear.

Additional VA auditory testin in September 2009 showed puretone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 20 at 2000 Hz, 50 at 3000 Hz, and 55 at 4000 Hz. Puretone thresholds for the left ear, in decibels, were: 30 at 1000 Hz, 75 at 2000 Hz, 95 at 3000 Hz, and 100 at 4000 Hz. Speech recognition was 76 percent in the right ear and 68 percent in the left ear per the Maryland CNC test.

In December 2009, additional audiological testing resulted in the same diagnoses as in February 2008.  Speech recognition was measured at 82 percent in the right ear and 54 percent in the left ear. There was a 15 decibel loss at 1500 Hertz in the left ear when compared to the September 2008 results. The audiologist recommended additional evaluation to rule out any retrocochlear involvement. The treatment note reflects that the Veteran reported his hearing aids did not help him. Further evaluation, conducted in March 2010, revealed no retrocochlear disability.

Another VA examination was provided on October 7, 2010. The audiological evaluation revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 40 at 1000 Hz, 40 at 2000 Hz, 65 at 3000 Hz, and 70 at 4000 Hz. The puretone threshold average was 53.75. Puretone thresholds for the left ear, in decibels, were: 45 at 1000 Hz, 85 at 2000 Hz, 90 at 3000 Hz, and 105+ at 4000 Hz. The puretone threshold average was 81.25. Speech recognition was 84 percent in the right ear and 68 percent in the left ear per the Maryland CNC test. The examiner diagnosed mild to severe sensorineural hearing loss on the right side and mild to profound sensorineural hearing loss on the left side.

During the appellate period, the Veteran's right ear average puretone thresholds were 38.75 to 53.75 and his speech discrimination was 76 to 92 percent. Applying 38 C.F.R. § 4.85 Table VI his right ear hearing loss was, at the worst, to be Level III impairment. His left ear has manifested average puretone thresholds of 73.75 to 81.25, and speech discrimination of 54 to 70 so 38 C.F.R. § 4.85 Table VI shows the left ear hearing loss, at worst, to be Level V impairment. There is no basis for applying the considerations of 38 C.F.R. § 4.86 to the right ear, but the Veteran's left ear hearing loss has been measured (at the September 2008 VA examination and in September 2009) with a puretone threshold of 30 decibels or less at 1000 Hertz and of 70 decibels or more at 2000 Hertz. The provisions of 38 C.F.R. § 4.86 are thus applicable, and these findings must be measured from both Table VI and Table VIa. Table VI results in a numeral of V, but use of Table VIa results in a higher numeral of VI. In accordance with 38 C.F.R. § 4.86(b), the higher numeral will then be elevated to the next higher Roman numeral. Thus, the Veteran is assigned a Level VII for the left ear.

As the right ear reflects a Level III impairment and the left ear reflects a Level VII impairment, application of the results from Table VI to Table VII shows a 20 percent evaluation. 38 C.F.R. § 4.85 Table VII. With application of 38 C.F.R. § 4.86(b), the evidence shows that a 20 percent disability rating is warranted for the Veteran's hearing loss. 

Subsequently, the October 7, 2010 VA examination revealed an improvement in his hearing. Specifically, a puretone threshold average of 53.75 in his right ear with 84 percent word recognition and, in his left ear, an average of 81.25 and a 68 percent word recognition.The results of the 2010 VA examination only provide a picture of the disability on that occasion for that test with that examiner.  The other evidence of records shows more hearing loss on multiple examinations on earlier occasions.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010). The 2008 and 2010 VA examination reports reflect that the audiologist inquired as to the functional effects of the Veteran's hearing loss. As noted above, the Veteran reported that the disability makes it difficult for him to to understand conversation in places with background noise. The 2010 examiner described severe effects on his occupation.

August 2008 letters from the Veteran's friend, spouse, and son indicate that they have to shout in order to be heard by the Veteran. In March 2010, the Veteran stated that his hearing loss resulted in his inability to understand conversation or direction when there was any other background noise. However, the Board must predicate its determination solely on the basis of the results of the legally adequate audiological studies of record. See Lendenmann, 3 Vet. App. 345. Based on the record, the criteria for a disability rating of 20 percent, but no higher, for bilateral hearing loss have been met from the time the Veteran filed his claim.

The Board has considered whether the Veteran may be entitled to the 20 percent disability rating for the year prior to which he filed his claim for an increased rating. Under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the effective date for a claim for an increased evaluation can be up to one (1) year prior to the date of claim, but this provision is only applicable when the underlying disability increased during that one year period. See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").  Here, there is evidence that an increase occurred after the Veteran filed his claim, but, as the February 2008 audiologist noted that the Veteran's hearing test results were stable in comparison to his results in 2004, there is no evidence that any increase occurred in the year prior to his claim.

Referral for consideration of an extra-schedular rating, under 38 C.F.R. § 3.321(b)(1), was considered on the basis of the Veteran's complaints as to how his disability affects his daily functioning. However, the record does not reflect: marked interference with employment beyond that contemplated by the schedule for rating disabilities; that his disability necessitated frequent periods of hospitalization; or that the application of the regular schedular standards utilized to evaluate the severity of this hearing loss disability was otherwise impractical. No medical professional has indicated that the hearing disability, alone, renders him unable to work. See Thun v. Peake, 22 Vet. App. 111 (2008). The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1. This is another way of saying that the Veteran's current evaluation assigned for his disability contemplates some employment impairment. 

Although his disability interferes with some daily conversation and may interfere with the ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial rating in excess of 20 percent for the service-connected lumbar back disability is denied.

A separate disability rating of 10 percent for pain and sensory disturbance in his left lower extremity, associated with his service-connected spine disability, is granted.  

An initial rating in excess of 10 percent for a right knee disability, degenerative joint disease or patellofemoral syndrome, is denied.

An initial rating in excess of 10 percent for a left knee disability, degenerative joint disease, is denied.

A disability rating of 20 percent for bilateral hearing loss disability is granted from February 22, 2008.


REMAND

The Veteran has asserted that his service-connected back disability, knee disabilities, and hearing loss jointly prevent him from working at substantially gainful employment. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Although the Veteran does not, presently, meet the percentage standards for consideration of a TDIU rating under 38 C.F.R. § 4.16(a), veterans who are unemployable by reason of service-connected disabilities, but fail to meet the schedular standards, shall have their claims submitted to the Director, Compensation and Pension Service, for extraschedular consideration.

The medical evidence within the claims file, discussed in the above decision, suggests that the Veteran is unable to pursue employment requiring physical activity due to his knee disabilities, that he is unable to pursue sedentary employment due to his back disability, and that his audiological disabilities are noted to have significant occupational effects. As this evidence indicates that the Veteran may be unemployable by reason of his service-connected disabilities, the Board finds that his claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Gather any outstanding records of VA medical treatment and provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file. Obtain all available VA records to specifically include any records of vocational rehabilitation and associate them with the claims folder. If unsuccessful in obtaining any records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding records.

2. Refer the Veteran's claim of entitlement to TDIU to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).    

3. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


